UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-10296
                         Summary Calendar



                       BILLY DONNELL HEATH,

                                              Plaintiff - Appellant,


                              versus


                  DUNCAN THOMAS, District Attorney,
              Hunt County; ANN PRINCE, District Clerk,
               Hunt County; MIKE JOHNSTON, Detective,
                 Greenville City Police Department;
                      JANIE SIMPSON, Detective,
                 Greenville City Police Department;
            TERESA HAWTHORNE, Plaintiff’s trial lawyer,

                                            Defendants - Appellees.




           Appeal From the United States District Court
                For the Northern District of Texas
                       (No. 3:99-CV-2277-D)

                          March 27, 2002

Before DeMOSS, PARKER and DENNIS, Circuit Judges.

PER CURIAM:*

      Plaintiff-Appellant Billy D. Heath appeals the district

court’s having dismissed his § 1983 action for failing to state a



  *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
claim for which the law provides relief.   Heath had alleged that

Defendants withheld potentially exculpatory evidence during an

investigation and subsequent state-court trial, after which he

was convicted of burglary and sexual assault.   Although it is not

altogether clear, presumably Heath wanted an order compelling

state officials to give him access to this evidence.    The

district court ordered Heath to show a present right to the

evidence.   He failed to do so, and the district court dismissed

his complaint pursuant to FED. R. CIV. P. 12(b)(6).   We affirm.

     Heath has not shown that he has a right to the allegedly

withheld evidence that is cognizable under 28 U.S.C. § 1983.

Section 1983 cannot be used to collaterally attack a conviction

or sentence.   See Heck v. Humphrey, 512 U.S. 477, 487 (1994).

Thus, Heath cannot use § 1983 to obtain evidence with which he

hopes to show that his convictions are invalid.   The proper

provision for challenging a state-court conviction or sentence is

28 U.S.C. § 2254.   Section 2254 has its own discovery rules, and

Heath can petition for access to evidence once he begins post-

conviction proceedings.

     The remainder of Heath’s arguments have no merit.    The

district court is therefore AFFIRMED in all respects.    Heath’s

motion for oral argument DENIED.




                                -2-